       Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                         : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                       :
CASUALTY INSURANCE COMPANY; ALLSTATE                         :
VEHICLE & PROPERTY INSURANCE COMPANY                         :
                                                             :
                       v.                                    :
                                                             : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                               :


 DEFENDANT ELECTROLUS HOME PRODUCTS, INC.’S MEMORANDUM OF LAW
             IN SUPPORT OF ITS MOTION TO STAY TRIAL

       Defendant Electrolux Home Products, Inc. (“Electrolux”), through its counsel, files the

within Memorandum of Law in Support of its Motion to Stay Trial requesting that this Honorable

Court issue an Order staying trial in this matter until the United States government reopens.

I.     RELEVANT FACTUAL BACKGROUND

       A.       Congress requires federal courts to take measures to lessen the adverse
                financial impact of federal jury service.

       Congress has recognized that service on a federal jury has adverse financial consequences

for the average juror—i.e., the cost of the juror’s travel and, in some instances, lodging away from

home, as well as the loss of income caused by missing work to serve. Congress has acted to

minimize those adverse financial consequences requiring federal courts to pay jurors for their

service and reimburse them for the expenses the jurors incur as a result of that service. For

example, 28 U.S.C. § 1871 mandates that “[g]rand and petit jurors in district courts . . . shall be

paid the fees and allowances set forth” in that section, which include:

            •   an attendance fee of $50 per day for “actual attendance” at trial, and for the time
                the juror spends traveling to and from the place of trial;
       Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 2 of 11




           •   where a juror is required to attend a trial that is longer than 10 days, an additional
               fee in the discretion of the trial judge;

           •   a travel allowance;

           •   toll charges;

           •   parking charges;

           •   a subsistence allowance that cores the cost of lodging and meals “when an overnight
               stay is required at the place of holding court and for the time necessarily spent in
               traveling to and from the place of attendance if an overnight stay is required”; and

           •   in certain instances, the cost of public transportation to the court.

28 U.S.C. § 1871(b),(c), (d), (f).

       Consistent with Congress’s mandate that a juror should not suffer adverse financial

consequences as a result of jury service, this Court has adopted policies intended to minimize those

consequences. As set forth in this Court’s Petit Juror Instructions (available at

http://www.paed.uscourts.gov/documents/jury/Petit%20Juror%20Instructions.pdf):

               Welcome to jury service in the United States District Court for the
               Eastern District of Pennsylvania. Your participation in the jury
               system is vital to the American system of justice and is one of the
               most important privileges of being a U.S. citizen.

                                                ***

               JUROR FEES: Jurors are paid an attendance fee of $50.00 per day
               as well as round trip mileage for travel to and from the U.S.
               Courthouse. Jurors will also be reimbursed for any parking and toll
               expenses incurred upon presentation of validated receipts. Jurors
               parking at a meter or parking facility which does not issue a receipt
               can be reimbursed up to $5.00 with a Certification Form available
               at juror orientation.

               Jurors residing more than 50 miles from of the U.S. District
               Courthouses may stay overnight, either prior to, or after being
               selected as a juror. The Court pays a per diem allowance (to cover
               meals, parking, and lodging) in addition to your daily attendance
               fee. If you are staying at a hotel, you may ask for the Government
       Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 3 of 11




               Rate. Hotels are not required to give you the Government rate, but
               many of the hotels will do so.

Notably, the Petit Juror Instructions also remind a potential juror that, under 28 U.S.C. § 1866(g),

failure to appear for jury service without good cause for that failure may result in: a fine of up to

$1,000; imprisonment of up to three days; community service; or any combination thereof. (Id. at

2.)

       B.      Jurors in this case will be required to participate in a lengthy, complicated
               trial without the benefit of congressionally-mandated measures that protect
               jurors from the adverse financial consequences of jury service.

       There can be no doubt that the members of the jury in this case will likely serve for several

weeks. As this Court is aware, this case arises out of eight separate dryer fires involving Electrolux-

manufactured dryers. Allstate consolidated these eight claims into a single complaint and this

Court denied Electrolux’s request to separate the claims for individual trials.

       The resulting trial of the eight claims will be lengthy and complex. Allstate has identified

over 770 trial exhibits. (See Ex. A to Allstate’s Pretrial Memo. (ECF No. 129-1).) Electrolux’s list

consists of 343 exhibits. (See Electrolux’s Pretrial Memo. (ECF No. 140) at 6-22.) The parties

have identified nearly 90 potential witnesses. (See Allstate’s Pretrial Memo. (ECF No. 129) at 5-

11; Electrolux’s Pretrial Memo. (ECF No. 140) at 3-6.) Each party has predicted that it will take 7

to 10 days to complete its side of the case, and Allstate has indicated that it anticipates trial will

take 14 to 21 trial days. (See Allstate’s Pretrial Memo. (ECF No. 129) at 11; Electrolux’s Pretrial

Memo. (ECF No. 140) at 22.) In sum, a juror in this case can reasonably expect to spend three to

four full workweeks serving on the jury—during which time that juror will be unable to work.

       Further, it is likely that many of the jurors in this case will reside more than 50 miles from

the federal courthouse and, thus, will be entitled to the cost of their lodging. This Court’s

jurisdiction covers nine counties in Pennsylvania. See 28 U.S.C. § 118(a). Because the members
       Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 4 of 11




of the jury must be drawn from “a fair cross section of the community in the district . . . wherein

the court resides,” 28 U.S.C. § 1861, the jury pool will necessarily consist of individuals who

reside more than 50 miles from Easton, where the trial of this case will be conducted.

        In sum, a trial that is likely to last three or four full weeks will wreak significant adverse

financial consequences on the members of the jury. In addition to foregoing any income they would

normally earn during that period of time, a member of the jury in this case will incur considerable

expenses—e.g., mileage, lodging,1 parking, meals, tolls, the cost of public transportation.

Normally, the impact of those expenses would be ameliorated by the financial assistance required

by Congress and implemented by this Court’s procedures.

        Not so in this case. Because there has been a lapse in funding, the federal government is

currently shutdown. That shutdown has drawn on for over one month, and there does not appear

to be an end in sight. Although the federal courts have been able to continue operating during the

shutdown due to court fee balances and other sources of funding, on January 16, 2019, the United

States Courts announced that those sources of funding are likely to run out on January 25, 2019.

See Judiciary to Continue Funded Operations Until Jan. 25, United States Courts,

https://www.uscourts.gov/news/2019/01/16/judiciary-continue-funded-operations-until-jan-25

(last visited Jan. 21, 2019).

        This Court recently informed the parties that it intends to empanel a jury in this case despite

the shutdown. As this Court acknowledged, as a result of the shutdown, the members of the jury




1 For example, the Government Rate for hotels in Easton during January and February 2019 is
$105 per night. See FY 2019 Per Diem Rates for Pennslylvania, General Services
Administration, https://www.gsa.gov/travel/plan-book/per-diem-rates/per-diem-rates-
lookup/?action=perdiems_report&state=PA&fiscal_year=2019&zip=&city= (last visited Jan. 21,
2019).
        Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 5 of 11




will not immediately receive the financial assistance mandated by Congress and this Court’s own

procedures. Instead, they will be expected to bear the expense of serving on a jury in a multi-week

trial on their own, without any indication when—or if—they will receive their attendance fees, or

be reimbursed for the expenses they will necessarily incur as a result of their service over weeks

of trial.

II.         ARGUMENT

            A.     A fair and impartial jury is the touchstone of a civil litigant’s right to a fair
                   trial.

            The Seventh Amendment guarantees the right to a jury trial in civil cases. U.S. Const.

amend. VII (“In Suits at common law, where the value in controversy shall exceed twenty dollars,

the right of trial by jury shall be preserved . . . .”). Importantly, “the impartiality of the jury . . . is

inherent in the right of trial by jury and is implicit in the requirement of the Fifth Amendment that

‘No personal shall . . . be deprived of life, liberty, or property, without due process of law.’”

Kiernan v. Van Schaik, 347 F.2d 775, 778 (3d Cir. 1965) (quoting U.S. Const. amend V). A jury’s

impartiality is “[o]ne touchstone of a fair trial,” McDonough Power Equip., Inc. v. Greenwood,

464 U.S. 548, 554 (1984), that Congress and the courts have long labored to protect by ensuring

that a civil litigant’s jury is “capable and willing to decide cases solely on the evidence before it,”

Smith v. Phillips, 455 U.S. 209, 217 (1982). Indeed, “[i]t is fundamental that every litigant who is

entitled to trial by jury is entitled to an impartial jury, free to the furthest extent practicable from

extraneous influences that may subvert the fact-finding process.” Haley v. Blue Ridge Transfer

Co., 802 F.2d 1532, 1535 (4th Cir. 1986) (emphasis added).
       Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 6 of 11




       B.      The financial consequences of jury service in this case is an extraneous
               influence that will subvert the fact-finding process and render the trial
               fundamentally unfair.

       This Court must prevent any interference with the jury’s partiality in this case. See, e.g.,

Dimick v. Schiedt, 293 U.S. 474, 486 (1935) (“Maintenance of the jury as a fact-finding body is of

such importance and occupies so firm a place in our history and jurisprudence that any seeming

curtailment of the right to a jury trial should be scrutinized with the utmost care.”). A juror’s

concern about the adverse financial consequences of jury service is an “extraneous influence” that

could compromise that juror’s ability to “decide [the case] solely on the evidence.” Smith, 455

U.S. at 217. Congress recognized as much when it passed laws that require federal courts to pay

jurors attendance fees and to reimburse them for the expenses they incur as a result of service.

       While this precise issue has not been addressed—not surprising, given the unprecedented

length of the current shutdown—common sense dictates that jurors who are concerned about the

financial impact of jury service are less likely to carefully consider the evidence and arguments,

particularly in a lengthy trial. At least one federal judge, Ruben Castillo, Chief Judge of the United

States District Court for the Northern District of Illinois, has said as much:

               Still, for defendants who are not detained, [Judge Castillo] predicted
               that defense lawyers would not want to go to trial because of another
               complication: There would not be any money to pay jurors until after
               the shutdown.

               “The dilemma that creates is then you have jurors who are making
               big decisions and may be unhappy about the circumstances of their
               jury service,” Judge Castillo said. “I was a defense attorney. I would
               not want to proceed to trial under these circumstances because those
               circumstances can lead to rushed judgments on the part of jurors
               that just want to get this done and over with. That’s not fair.”

Thomas Kaplan, Federal Courts, Running Out of Money, Brace for Shutdown’s Pain, N.Y. Times

(Jan. 18, 2019), https://www.nytimes.com/2019/01/18/us/politics/courts-money-government-
        Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 7 of 11




shutdown.html. Requiring jurors to serve on a complicated, multi-week trial without the benefit of

the financial assistance required by law flies in the face of Congress’s implicit recognition that

such assistance is essential to a juror’s ability to fairly and impartially consider the evidence in a

case.

        The prejudice predicted by Judge Castillo is particularly likely to occur in this case, and to

Electrolux’s detriment. Here, the jury will be tasked with deciding eight individual claims. But

those individual claims will be presented in a single trial that could include the testimony of over

90 witnesses and the presentation of over 1,000 exhibits. The jury must wade through this

voluminous amount of evidence to decide each claim on its own merit. That is a herculean task for

a jury in the best of circumstances. But the jury in this case will not be operating under the best of

circumstances. The jury in this case will be burdened with the very type of financial worries that

Congress prohibits. As noted by Judge Castillo, a very likely result of those concerns will be a

rush to judgment. Rather than carefully considering each claim on its merit, the jury in this case

may very likely do whatever it takes “to get this done and over with,” particularly after sitting

through weeks of trial.2

        This Court must take action now to prevent a fundamentally unfair trial in this case. The

jury’s freedom from extraneous influences is sacrosanct, and must be protected. The negative

financial consequences of a lengthy term of jury service is precisely the type of extraneous

influence that interferes with a jury’s ability to consider a case on its merits. Requiring the jury to



2 Another result of going forward with a jury trial under these circumstances is that it is likely
that jurors who live farther away from the courthouse in Easton will request to be excused from
service on the basis of hardship. As a consequence, the jury pool will consist of a greater number
of jurors from counties closer to Easton. That result violates Electrolux’s “right to [a] petit j[ury]
selected at random from a fair cross section of the community in the district or division wherein
the court convenes.” 28 U.S.C. § 1861.
          Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 8 of 11




sit through a complicated, lengthy trial without the certainty of the financial assistance invites

prejudice in the form of a rushed judgment that is not based on a careful consideration of each

individual claim. But that prejudice is entirely preventable in this case. This Court need only to

stay the trial until after the conclusion of the shutdown, when payment of the jurors’ fees and

expenses will be timely and guaranteed. On balance, any negative consequences of that delay are

far outweighed by the prejudice that will result from trying this case while the shutdown is in

effect.

III.      CONCLUSION

          For all of the foregoing reasons, Electrolux respectfully requests that this Honorable Court

grant its Motion and issue an Order staying trial in this case until after the conclusion of the

government shutdown.

                                                            Respectfully submitted,

                                                            NICOLSON LAW GROUP LLC

                                            BY:             /s/ Melissa L. Yemma
                                                            CHERYL M. NICOLSON, ESQ.
                                                            Attorney I.D. No. 57422
                                                            MELISSA L. YEMMA, ESQ.
                                                            Attorney I.D. No. 92194
                                                            Rose Tree Corporate Center II
                                                            1400 N. Providence Road, Suite 6035
                                                            Media, PA 19063
                                                            (610) 891-0300
                                                            nicolson@nicolsonlawgroup.com
                                                            yemma@nicolsonlawgroup.com

                                                            JONATHAN F. FECZKO, ESQ.
                                                            Admitted Pro Hac Vice
                                                            TUCKER ELLIS LLP
                                                            950 Main Avenue, Suite 1100
                                                            Cleveland, OH 44113
                                                            (216) 696-3161
                                                            jonathan.feczko@tuckerellis.com
     Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 9 of 11




                                           Attorneys for Defendant Electrolux
                                     Home Products, Inc.

DATE: January 21, 2019
      Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 10 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLSTATE INSURANCE COMPANY; ALLSTATE                     : NO. 5:16-cv-04276-EGS
INDEMNITY COMPANY; ALLSTATE PROPERTY &                   :
CASUALTY INSURANCE COMPANY; ALLSTATE                     :
VEHICLE & PROPERTY INSURANCE COMPANY                     :
                                                         :
                      v.                                 :
                                                         : JURY TRIAL DEMANDED
ELECTROLUX HOME PRODUCTS, INC.                           :


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Memorandum of Law in Support of

Defendant, Electrolux Home Products, Inc.’s Motion to Stay Trial, was served electronically on

the date stated below, upon the following:

                                     Raymond E. Mack, Esquire
                                     Patrick A. Hughes, Esquire
                                        de Luca Levine, LLC
                                        Three Valley Square
                                512 E. Township Line Road, Suite 220
                                        Blue Bell, PA 19422

                                               NICOLSON LAW GROUP LLC

                                         BY:   /s/ Melissa L. Yemma
                                               CHERYL M. NICOLSON, ESQ.
                                               Attorney I.D. No. 57422
                                               MELISSA L. YEMMA, ESQ.
                                               Attorney I.D. No. 92194
                                               Rose Tree Corporate Center II
                                               1400 N. Providence Road, Suite 6035
                                               Media, PA 19063
                                               (610) 891-0300
                                               nicolson@nicolsonlawgroup.com
                                               yemma@nicolsonlawgroup.com
    Case 5:16-cv-04276-EGS Document 159-1 Filed 01/21/19 Page 11 of 11




                                    JONATHAN F. FECZKO, ESQ.
                                    Admitted Pro Hac Vice
                                    TUCKER ELLIS LLP
                                    950 Main Avenue, Suite 1100
                                    Cleveland, OH 44113
                                    (216) 696-3161
                                    jonathan.feczko@tuckerellis.com

                                    Attorneys for Defendant Electrolux Home
                                    Products, Inc.

DATE: January 21, 2019
